DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The Background section of the present application discloses the present invention is intended to monitor transactions and activity of accounts holders at institutions to detect any fraudulent or criminal activity.  However, the present claims are much broader than this intention.  Claim 1 for example, broadly recites receiving data, generating network graph, and identifying a sister node, without providing any context.  It is impossible to determine the bounds and metes of the claims.  The claims also does not clearly explain how “sister node” is determined, and how is it related to monitoring and detecting fraudulent or criminal activity.


Claim Rejection – 35 U.S.C. 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below.  In the instant case, the claims are directed towards receiving input data, generating a network graph including a plurality of nodes, determining a first pattern of node, identifying a first sister node based on the first pattern, and outputting the first sister node.  The concept is clearly related to certain method of organizing human activity and mental processes.   The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Note that the limitations, in the instant claims, are done by the generically recited computer device.  The limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Therefore, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.    
Step 1: The claims 1-20 are directed to a process, machine, manufacture, or composition matter.
In Alice Corp. Pty. Ltd. v. CLS Bank Intern., 134 S. Ct. 2347 (2014), the Supreme Court applied a two-step test for determining whether a claim recites patentable subject matter. First, we determine whether the claims at issue are directed to one or more patent-ineligible concepts, i.e., laws of nature, natural phenomenon, and abstract ideas. Id. at 2355 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1296–96 (2012)). If so, we then consider whether the elements of each claim, both individually and as an ordered combination, transform the nature of the claim into a patent-eligible application to ensure that the patent in practice amounts to significantly more than a patent upon the ineligible concept itself. 
Step 2A: The claims are directed to an abstract idea.
Prong One
The rationale for this finding is explained below.  In the instant case, the claims are directed towards receiving input data, generating a network graph including a plurality of nodes, determining a first pattern of node, identifying a first sister node based on the first pattern, and outputting the first sister node.  Similar to the ineligible claims of Electric Power Group v. Alstom, the present claims are directed to a process of obtaining data, analyzing data, and providing result of the analysis, and the entire process can be performed in the human mind.  Thus, the present claims are directed to certain method of organizing human activity and mental processes.  The performance of the claim limitations using generic computer components (i.e. a processor, a pattern detector, and a network interface) does not preclude the claim limitation from being in the certain methods of organizing human activity grouping.  Accordingly, this claim recites an abstract idea.
Prong Two
Independent claim 1 recites a processor, a pattern detector, and a network interface as additional elements.  The processor is claimed to receive input data including a plurality of messages, the pattern detector is claimed to generates a network graph, and the network interface is claimed to output result of analysis.  (Note: it is unclear the selecting, determining, and identifying steps are performed by human or by a computer).  Independent claim 15 and 18 recite a processor and a storage medium that perform the same steps as in claim 1.  Dependent claims 2-14, 16-17, and 19-20 do not recite any additional element.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The recitation of the computer elements amounts to mere instruction to implement an abstract concept on computers.  The present claims do not solve a problem specifically arising in the realm of computer networks.  Rather, the present claims implement an abstract concept using existing computer technology in a networked computer environment.  The present claims do not recite limitation that improve the functioning of computer, effect a physical transformation, or apply the abstract concept in some other meaningful way beyond generally linking the use of the abstract concept to a particular technological environment.  As such, the present claims fail to integrate into a practical application.
Step 2B: The claims do not recite additional elements that amount to significantly more than the abstract idea.  
	As discussed earlier, the present claims only recite a processor, a pattern detector, and a network interface, or a processor and a computer medium, as additional elements.  The additional elements are claimed to perform basic computer functions, such as receiving data, generating graph, determining pattern of node, identifying sister node, and outputting result.  According to MPEP 2106.05(d), “performing repetitive calculations”, “receiving, processing, and storing data”, “electronically scanning or extracting data from a physical document”, “electronic recordkeeping”, “storing and retrieving information in memory”, and “receiving or transmitting data over a network, e.g., using the Internet to gather data” are considered well-understood, routine, and conventional functions of computer.  The present claims do not improve the functioning of computer or blockchain technology.  Simply implementing the abstract idea on a generic computer or using a computer as a tool to perform an abstract idea cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Therefore, the present claims are ineligible for patent.

Claim Rejection – 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 and 9-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 111709472), in view of Xiao et al. (Pub. No.: US 2015/0381486).
 	As per claim 1, 15, and 18, Shen teaches a computer-implemented method comprising: 
 	
	receiving, by a processor, input data, wherein the input data includes a plurality of messages, each message containing a set of message data (see page 3 of translation, under “As shown in FIG. 1”, “step one, generating telecom communication network by full call record); 
 	
	generating, by a pattern detector, and based on the input data, a network graph, wherein the network graph includes a plurality of nodes (see page 3 of translation, under “As shown in FIG. 1”, “step three, the conversion value of each user corresponding to the rule to form the call characteristic of each user, the call characteristics index vector of each user is the node characteristic of each user in the space-time graph”; also see FIG. 2 for network graph); 
 	
	selecting a first context node of the plurality of nodes, wherein the first context node includes a first characteristic (see page 3 of translation, under “As shown in FIG. 1”, “step two, reading reach rule in the fraud behavior identification rule table, calculating the conversion value of each user corresponding to each rule”…”step four, constructing, and training the fraud behavior recognition model; the input of the fraud behaviors recognition model is the node characteristic of the target user; the output is the label information marking whether the target user is the suspicious fraud behavior number”; target user is the context node); 
 	
	determining a first pattern for the first context node (see page 3 of translation, under “As shown in FIG. 1”, “step two, reading reach rule in the fraud behavior identification rule table, calculating the conversion value of each user corresponding to each rule”…”step four, constructing, and training the fraud behavior recognition model; the input of the fraud behaviors recognition model is the node characteristic of the target user; the output is the label information marking whether the target user is the suspicious fraud behavior number”; target user is the context node).

	Examiner notes however, Shen does not teach identifying, based on the first pattern, a first sister node including the first characteristic; and outputting, by a network interface, the first sister node and the network graph.

	Xiao teaches identifying, based on the first pattern, a first sister node including the first characteristic; and outputting, by a network interface, the first sister node and the network graph (see paragraph 0063, 0066, and 0069, “the process then generates more probing packets with different flow signatures to identify the interfaces (forwarding and receiving interfaces) of all the sibling nodes to node A”).

	It would have bene obvious to one of ordinary skill in the art at the time of invention to modify Shen with Xiao to include identifying, based on the first pattern, a first sister node including the first characteristic; and outputting, by a network interface, the first sister node and the network graph.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying sister node) to a known method (i.e. monitoring activities among nodes) ready to provide predictable result.

 	As per claim 2, Shen teaches identifying the first context node as a first node type; and receiving, from a user, a first input, wherein the first input includes the first context node; and wherein, the selecting the first context node and the identifying the first node type is in response to receiving the first input (see page 3 of translation, under “As shown in FIG. 1”, “step two, reading reach rule in the fraud behavior identification rule table, calculating the conversion value of each user corresponding to each rule”…”step four, constructing, and training the fraud behavior recognition model; the input of the fraud behaviors recognition model is the node characteristic of the target user; the output is the label information marking whether the target user is the suspicious fraud behavior number”; target user is the context node and the first node type is a target node type).

 	As per claim 3, Shen teaches wherein the network graph is identified by a graph type, and the first node type is included in a set of node types and the set of node types is correlated to the graph type (see page 3 of translation, under “As shown in FIG. 1”, “step two, reading reach rule in the fraud behavior identification rule table, calculating the conversion value of each user corresponding to each rule”…”step four, constructing, and training the fraud behavior recognition model; the input of the fraud behaviors recognition model is the node characteristic of the target user; the output is the label information marking whether the target user is the suspicious fraud behavior number”; target user is the context node). 

 	As per claim 4, Shen teaches wherein the graph type is a financial transaction network graph (see abstract and FIG. 2, prior art is related to detecting fraudulent behavior, which is typically related to financial transaction).

 	As per claim 5, Shen teaches wherein the set of node types includes at least: a source node, a target node, and a mediator node (see page 3 of translation, under “As shown in FIG. 1”, “step two, reading reach rule in the fraud behavior identification rule table, calculating the conversion value of each user corresponding to each rule”…”step four, constructing, and training the fraud behavior recognition model; the input of the fraud behaviors recognition model is the node characteristic of the target user; the output is the label information marking whether the target user is the suspicious fraud behavior number”; target user is the context node and the first node type is a target node type).

 	As per claim 6, Shen teaches analyzing a path for each message of the plurality of messages that passes through the first context node (see page 3 of translation, under “As shown in FIG. 1”, “step three, the conversion value of each user corresponding to the rule to form the call characteristic index vector of each user, the call characteristic index vector of each user is the node characteristic of each user in the space-time graph”). 

 	As per claim 9, Shen does not teach wherein identifying the first sister node comprises: running a message propagation algorithm.

	Xiao teaches running a message propagation algorithm (see paragraph 0034, 0049-0051, 0068, and 0070).

	It would have bene obvious to one of ordinary skill in the art at the time of invention to modify Shen with Xiao to include running a message propagation algorithm.  The modification would have been obvious, because it is merely applying a known technique (i.e. running a message propagation algorithm) to a known method (i.e. monitoring activities among nodes) ready to provide predictable result.

 	As per claim 10, Shen does not teach determining, in response to running the message propagation algorithm, that the first sister node is located at a relative position within the first pattern equivalent the context node in the first pattern.

	Xiao teaches determining, in response to running the message propagation algorithm, that the first sister node is located at a relative position within the first pattern equivalent the context node in the first pattern (see paragraph 0063, 0066, and 0069, “the process then generates more probing packets with different flow signatures to identify the interfaces (forwarding and receiving interfaces) of all the sibling nodes to node A”).

	It would have bene obvious to one of ordinary skill in the art at the time of invention to modify Shen with Xiao to include determining, in response to running the message propagation algorithm, that the first sister node is located at a relative position within the first pattern equivalent the context node in the first pattern.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying sister node) to a known method (i.e. monitoring activities among nodes) ready to provide predictable result.

 	As per claim 11, Shen does not teach wherein the first sister node is identified in the first network graph. 

	Xiao teaches the first sister node is identified in the first network graph (see paragraph 0063, 0066, and 0069, “the process then generates more probing packets with different flow signatures to identify the interfaces (forwarding and receiving interfaces) of all the sibling nodes to node A”).

	It would have bene obvious to one of ordinary skill in the art at the time of invention to modify Shen with Xiao to include the first sister node is identified in the first network graph.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying sister node) to a known method (i.e. monitoring activities among nodes) ready to provide predictable result.

 	As per claim 12, Shen does not teach wherein the first sister node is identified in a second network graph.

	Xiao teaches wherein the first sister node is identified in a second network graph (see paragraph 0063, 0066, and 0069, “the process then generates more probing packets with different flow signatures to identify the interfaces (forwarding and receiving interfaces) of all the sibling nodes to node A”; this limitation merely repeats the limitation in claim 1).

	It would have bene obvious to one of ordinary skill in the art at the time of invention to modify Shen with Xiao to include i wherein the first sister node is identified in a second network graph.  The modification would have been obvious, because it is merely applying a known technique (i.e. identifying sister node) to a known method (i.e. monitoring activities among nodes) ready to provide predictable result.

 	As per claim 13, Shen teaches wherein each message includes a financial transaction (see page 3 of translation, under “As shown in FIG. 1”, “step one, generating telecom communication network by full call record”; Examiner points out that the content of each message is non-functional descriptive material, thus does not carry patentable weight).

 	As per claim 14, Shen teaches wherein each message includes an insurance claim (see page 3 of translation, under “As shown in FIG. 1”, “step one, generating telecom communication network by full call record”; Examiner points out that the content of each message is non-functional descriptive material, thus does not carry patentable weight).



Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen et al. (CN 111709472), in view of Xiao et al. (Pub. No.: US 2015/0381486), and further in view of Wick et al. (Pub. No.: US 2014/0101724).
 	As per claim 7, Shen does not teach wherein the first input includes a decoy node.

	Wick teaches the first input includes a decoy node (see paragraph 0008, 0038, 0041-0045).

	It would have been obvious to one of ordinary skill in the art at the time of invention o modify Shen with teaching from Wick to include the first input includes a decoy node.  The modification would have been obvious, because it is merely applying a known technique (i.e. add decoy node) to a known method (i.e. monitoring activities among nodes) ready to provide predictable result (i.e. prevent false detection).


 	As per claim 8, Shen does not teach wherein analyzing the path for each message of the plurality of messages ignores the decoy node.

	Wick teaches analyzing the path for each message of the plurality of messages ignores the decoy node (see paragraph 0046 and 0059, information of decoy node is recorded, and the analysis tool knows which node is decoy).

	It would have been obvious to one of ordinary skill in the art at the time of invention o modify Shen with teaching from Wick to include analyzing the path for each message of the plurality of messages ignores the decoy node.  The modification would have been obvious, because it is merely applying a known technique (i.e. ignoring decoy nodes) to a known method (i.e. monitoring activities among nodes) ready to provide predictable result (i.e. prevent false detection).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
AUG-2022